El Juez PkesideNte Señob De Jesús
emitió la opinión del tribunal.
El contribuyente, durante el año contributivo de 1945, era Director de la Unidad de Salud Pública de Bayamón. Entre los deberes de su cargo se bailaba el de inspeccionar los dis-tintos sitios donde se informaba la exitencia de enfermedades transmisibles. Para ese objeto utilizaba su automóvil pri-vado. Al rendir su declaración informativa de ingresos para el referido año, dedujo las siguientes partidas:
“(a) Gastos ele su automóvil: gasolina, aceite, goma, etc. $586.43
“(5) Depreciación de su automóvil_ 400.00
“(c) Reparaciones, piezas y mano de obra_ 86.00
“Total_$1, 072. 43”
El Tesorero le notificó una deficiencia rechazando la tota-lidad de esas partidas. Recurrió entonces al Tribunal de Contribuciones, pero en su querella, en vez de reclamar el montante total de las mismas, limitó su reclamación al 60 por ciento de ellas. En la vista celebrada en el Tribunal inferior, el contribuyente declaró como único testigo en apoyo de la querella. Su testimonio se circunscribió a que usaba su auto-móvil en los servicios indicados por cuyo uso, dentro de la jurisdicción de la Unidad, no recibía compensación alguna. No especificó qué parte del uso del automóvil correspondía a sus funciones en la Unidad. Presentó, además, en evidencia, una notificación de deficiencia correspondiente al año 1943, en la cual el Tesorero le había aceptado por ese concepto una deducción del 60 por ciento de la suma entonces reclamada. Al calce de dicho documento aparece una nota que dice: “El ingreso neto ha sido determinado teniendo en consideración la vista administrativa celebrada”. Este documento fue ad-mitido con la oposición del Tesorero.
El Tribunal declaró con lugar la querella y fundamentando su decisión dijo:
*516“La dificultad existente en este caso, según ya lo hemos indicado, estriba en que no sabemos cuál fué el número de esta dase de via-jes hechos por el doctor durante 1945, ni el número de millas reco-rrido; ni el tiempo empleado en ellos. El único dato que tenemos es que el Tesorero en 1943, en circunstancias parecidas, y por un cómputo cuya corrección no h.a sido impugnada, aceptó un 60 por ciento del total reclamado por el recurrente; y, en ausencia de mejor prueba, reiteramos, procede concluir que se debe usar ese mismo tanto por ciento en 1945.”
La decisión del Tribunal inferior fué notificada el 1ro. de marzo de 1948 y en cumplimiento de la misma el Tesorero radicó el cómputo el 24 de marzo y recurrió para ante este Tribunal el 31 de dicho mes. El contribuyente solicita en su alegato que desestimemos el recurso por haberse radicado, según él, después de los treinta días que fija la ley. El Tesorero acertadamente alega que al radicar su petición de certiorari no había expirado el término, ya que excluyendo el 1ro. de marzo e incluyendo el 31, sólo habían transcurrido treinta días.
Pasando ahora a los méritos del caso, bastará decir que el Tribunal inferior no tuvo ante sí la evidencia necesaria para determinar la procedencia de la deducción. La única base que ha tenido para su decisión, conforme aparece del párrafo de la opinión antes transcrito, es que el Tesorero en el año 1943, le admitió una deducción de 60 por ciento por ese concepto. El hecho de que en otro año se admitiese por el Tesorero esa deducción, no significa que el automóvil para el 1945 se usara en la misma extensión en que lo fué en 1943. Además, el documento admitido en evidencia contiene la nota al calce a que hemos hecho referencia, de la cual puede inferirse que el Tesorero recibió evidencia satisfactoria en 1943 cuando aceptó tal deducción. No encontrando apoyo en la evidencia la conclusión a que llegó el Tribunal inferior, pro-cede revocar la decisión recurrida y devolver el caso para ulteriores procedimientos consistentes con esta opinión.
El Juez Asociado Sr. Negrón Fernández no intervino.